TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00269-CV



                         Tammy Johns a/k/a Timmy Johns, Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. FM5-04270, HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of appellant

Tammy Johns a/k/a Timmy Johns to her minor child, J.A.W.

               Attorney for appellant has filed an Anders brief, see Anders v. California, 386 U.S.
738, 744 (1967), and has informed this Court that she has “diligently reviewed the record” and can

find no arguable grounds to be advanced on appeal. This Court has previously held that the

procedures set forth in Anders are applicable to an appeal of the termination of parental rights when

an appointed attorney concludes that there are no non-frivolous issues to assert on appeal. See

Taylor v. Texas Dep’t of Family & Protective Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin

2005, no pet.); see also In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003,

no pet.); Porter v. Texas Dep’t of Protective & Regulatory Servs., 105 S.W.3d 52, 56

(Tex. App.—Corpus Christi 2003, no pet.); In re K.M., 98 S.W.3d 774, 777 (Tex. App.—Fort Worth

2003, no pet.). The brief filed by appellant’s attorney meets the requirements of Anders by
presenting a professional evaluation of the record and demonstrating that there are no arguable

grounds for appeal. See Anders, 386 U.S. at 744. The record reflects that appellant’s attorney

has served a copy of the Anders brief on appellant and has informed appellant of her right to file a

pro se brief. More than thirty days have passed, and appellant has not filed a pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record and the Anders brief submitted on appellant’s behalf,

and we have found nothing that would arguably support an appeal. We agree the appeal is frivolous

and without merit.    Accordingly, we affirm the trial court’s decree terminating appellant’s

parental rights to J.A.W.

               In accordance with Anders, appellant’s attorney has asked permission to withdraw

as counsel for appellant. See Anders, 386 U.S. at 744. We grant the motion to withdraw. We

further order appellant’s attorney to notify appellant of the disposition of this appeal and the

availability of discretionary review. See In re K.D., 127 S.W.2d at 68 n.3 (citing Ex parte Wilson,

956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per curiam)).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: November 29, 2006

                                                 2